 494DECISIONS OF .NATIONAL LABOR RELATIONS BOARDdominantlyengaged innonlumber operations.The Petitioner furtherrelieson the fact that the drivers sought also haul nonlumber cargoes.We find no merit in these contentions.We find it unnecessary to decide whether the Employer,as anentity,is engagedin the basic lumber industry, since, in our view, the truck-drivers sought herein functionally and administrativelyare inthe basiclumber industry.13 In reaching this conclusion, we rely on the facts,that virtually all of the work of these drivers involves the Employer'sbasic lumber operations; these drivers are organizationally a "seg-ment"of the lumber and sawmill division, which-is concededly in theprimary lumber industry, and they are under the ultimate supervisionof the manager of that division; and. these drivers are and have beenrepresented in a unit comprising employees engaged in the basic lum-ber industry. In view of the foregoing, we do not believe that the factsthat the Employer, in its other divisions, is engaged in nonlumber op-erations and that a small percentage of the cargoes hauled by thedrivers involved consists of nonlumber products are sufficient todestroy the otherwise integrated nature of the Employer's basic lumberoperations or to negate the prevailing industrywide bargaining pat-tern.Nor do we find persuasive the Petitioner's contention that theBoard should abandon theWeyerhaeuserprinciple.We therefore findthat the only appropriate unit in the Emmett region of the Employer'slumber and sawmill division is a production and maintenance unitand that the unit sought by the Petitioner is not appropriate.We shallaccordingly dismiss the petition herein.[The Board dismissed the petition.]'8 SeeInyo Lumber Company of California,129 NLRB 79,holding that a separate unitof over-the-road driverswhoseduties, like a majorityof thedrivers in this case,involvedthe hauling of finished lumber products from the Employer's sawmill to points designatedby customers,was inappropriate.Electra Manufacturing Company, EmployerandInternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case No. 17-RC-4357.August 26, 1964-DECISION AND ORDER DIRECTING REGIONAL DIREC-TOR TO ISSUE SUPPLEMENTAL REPORT' ON OBJEC-TIONSPursuant to a stipulation,for certification upon consent election, anelection by secret ballot was conducted on January 22, 1964, underthe direction and supervision of the Regional Director for Region 17,among the employees in the unit described below. Subsequent to theelection, the parties were furnished with a tally of ballots which estab-148 NLRB No. 57.- ELECTRA MANUFACTURING COMPANY495lished that 146 employees cast ballots for, and 476, against, the Peti-tioner.One ballot wwas held to be void,; and seventy-three,ballots, aninsufficient number to affect the results of, the election, were challenged.On January 29, 1964, the Petitioner filed seven timely objections tothe conduct of the election and to the conduct affecting the results ofthe election.In accordance with- the Board's Rules and Regulations,the Regional Director investigated the objections and, on April 24,1964, issued and served upon the parties his report on objections andrecommendations in which he recommended that objections Nos. 1and 2 be sustained and, without ruling upon the remaining objections,recommended that the election be set aside and a new election con-ducted.The Employer. filed exceptions to the Regional Director'sReport on objections and recommendations.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct, and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The Petitioner is a labor organization as defined in the Act andclaims to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production andmaintenance employees of the Company's plants at Independence,Kansas, including plant clerical employees, but excluding office cleri-cal employees and guards, professional,employees, and supervisoryemployees as defined in the Act, constitute a unit appropriate for thepurpose of collective bargaining, within the meaning of Section 9(b)of the Act.5.Objection No. 1 relates to alleged coercive letters from the Em-ployer; and objection No. 2 encompasses conduct by certain parties inthe community, including Independence Industries, Inc., hereinaftercalled Industries.'Without deciding whether the Employer's letters-standing alone were objectionable, the Regional Director concludedthat the totality of the effect,of said letters and the statements by thirdparties was such as to create an atmosphere of fear and confusion ,war-ranting a new election.We do not agree..It appears that, beginning in the early part of -the summer of 1963,the Petitioner commenced its organizing campaign at the Employer'splant and filed the instant petition on December 5, 1963.During thisperiod and continuing to the election conducted on January 22, 1964,both, the Petitioner and the Employer issued numerous communica-1 Industries is a community development'enterprise organized for the purpose of draw-ing business into Independence,Kansas.One of the companies brought into Independenceby Industries Is the Employer which rents its buildings from Industries and which is thelatter's largest source of rental income. 496DECISIONS' OF NATIONAL LABOR RELATIONS BOARDtions.We have considered all of this material and-find, as the RegionalDirector has apparently concluded, that the Employer's communica=tions in themselves do not constitute grounds for setting aside the elec-tion herein.- -,In concluding that the election occurred in an atmosphere of fear andconfusion, the Regional Director relied primarily upon the followingactivity of Industries and the Independence Daily Reporter, a localnewspaper.On January 7, 1964, Industries, at a meeting of its board of direc-tors, decided not to issue its annual $5 dividend to its stockholders,many of whom were townspeople.The minutes of the meeting showthat at a previous meeting the stock dividend was declared but thatthis action was rescinded because of "later developments." Soon afterthe January 7 meeting, a letter was sent to stockholders explainingthe action of the board of directors.The letter noted that Electra'sleases on buildings owned by Industries expired in 1965 and that, indiscussing "future plans" with Electra officials, the board of direc-tors had become "aware of the fact that their [Electra's] businessis highly competitive and is becoming increasingly so with the pas-sage of time."The letter reported that the Employer had told theboard of directors that "they [Electra] are not in a position at themoment to determine how much space they will need . . . ."Accord-ingly, the board of directors "thought it best to postpone the ' 1963dividend for the time being."On January 12, the Independence Daily Reporter carried a newsreport on the above-described, letter.The next day the -paper pub-lished an editorial, "A Pity It Would- Be," speculating that, "It ishighly possible some of the Electra employees currently being ardentlywooed to let some outsiders represent them are not fully, aware of whatis behind, all this . . ." and warning,"Whata pity it would be shouldElectra employees wake up some gloomy morning to find the outsidershad chased'their source of livelihood away." In another editorial;"Time For Good- Sense," printed on the front page of the Independ-ence Daily Reporter 2 days before the election, the writer -noted that'"even some Electra personnel may question just what can be gainedover what they already have : . . . The answer obviously is less-not more."Continuing, the editorial' emphasized that the Employerwas paying wages comparable to its competitors and examined thePetitioner's "rather unsavory past record," *of strikes.An 'advertise-ment signed by 211 townspeople appeared in the same edition of thenewspaper.It was addressed "To Our Friends and Neighbors WhoWork At Electra Mfg. Co.",and asked that employees "Try to-remem=ber' that the lives of thousands of your friends, and neighbors can 'begravely changed by your lone vote." ' ' '' , -,.,, . ELECTRA MANUFACTURING COMPANY497However, the investigation further revealed that on August 15,1963, during the Petitioner's campaign, the president of the Em-ployer made an informal speech to two community organizations inwhichhe said that long-range plans for Electra Manufacturing Co.of Independence call for continuedgrowthto many times the presentsize and there is no thought of moving from Independence. Thespeech was reported in the IndependenceDailyReporter the nextclay.Again, on January 6, 1964, an article in the same newspaperreported that employer officials announced that the Employer wasestablishing a research facility in Southern California but that"All other engineering functions of -the company will remain inIndependence ...."On or about January 14, the Petitioner issued a leaflet whichstated at the top :RUMORDESPITE THE EFFORTS OF THE LOCAL NEWSPAPERTO KEEP IT ALIVE, ELECTRA'S BIGGEST RUMORWAS FINALLY AND COMPLETELY LAID TO RESTBY THE BOSS HIMSELF.This leaflet contained reprints of the aforementioned articles fromthe Independence Daily Reporter of August 16, 1963, and January 6,1964; and, pointed out that the Employer had twice stated that it hadno intention of leaving Independence.In these circumstances,we are satisfied that the Employer's spe-cific public disavowals of any intention to relocate, coupled with thePetitioner'srepublicationand distributionto employees on Jan-uary 14 of such disavowals,tended to neutralize any atmosphere offear and confusion that otherwisemight havebeen engendered by theabove-described third party conduct, considered either alone or inconjunction with the Employer's letters.Accordingly,we find no merit in objections Nos. 1 and 2 and theyare hereby overruled.As the Regional Director has not ruled on theremaining objections, we shall remand the case to him for furtheraction.[The Boardremanded this proceeding to the Regional Director forRegion 17for investigation of objections7 and forthe issuance of a Supplemental Report and Recommendations withrespect to the said objections.]MEMBER BROWN took no part in the consideration of the above De-cision and Order DirectingRegional Director To Issue Supplemental-Report onObjections.760-57T-65-vol. 148-33